Case 0:19-cv-60976-WPD Document 18 Entered on FLSD Docket 07/24/2019 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                    CASE NO. 19-60976-CIV-DIMITROULEAS

  ERIC WILLNER,

         Plaintiff,

  vs.

  WELLS FARGO BANK, N.A.,

        Defendant.
  ___________________________________/


    ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION FOR EXTENSION OF
       TIME TO FILE OPPOSITION TO DEFENDANT’S MOTION IN LIMINE


         THIS CAUSE having come before the Court on the Unopposed Motion for Extension of

  Time [DE 17], filed on July 23, 2019. The Court having considered the motion and all other

  relevant factors, it is hereby ORDERED AND ADJUDGED as follows:

         1.      The Motion [DE 17] is GRANTED;

         2.      The deadline for Plaintiff to respond to Defendant’s Motion to Dismiss [DE 12] is

                 extended to August 12, 2019.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

  this 23rd day of July, 2019.
Case 0:19-cv-60976-WPD Document 18 Entered on FLSD Docket 07/24/2019 Page 2 of 2




  Copies furnished to:
  Counsel of Record
